UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4291


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CRAIG WAYNE SINGLETON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00089-IMK-3)


Submitted:   November 19, 2013            Decided:   December 9, 2013


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristen Leddy, Research and Writing Specialist, L. Richard
Walker, Senior Litigator, FEDERAL PUBLIC DEFENDER OFFICE,
Clarksburg, West Virginia, for Appellant. William J. Ihlenfeld,
II, United States Attorney, Shawn Angus Morgan, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In    2007,      Craig   Wayne       Singleton         pleaded     guilty   to

distribution of cocaine base within 1000 feet of a protected

location, in violation of 21 U.S.C. § 860 (2012).                         The district

court   ultimately        imposed     a     sentence         of     forty-one    months’

imprisonment, followed by six years of supervised release.                              In

2010, Singleton was released from incarceration.                        In March 2013,

his probation officer filed a petition for his arrest, alleging

five    violations      of    the    conditions         of        supervised    release.

Following a hearing, the district court found that Singleton had

violated all five conditions.                   The court revoked release and

imposed a five-month sentence of imprisonment, followed by a new

sixty-seven month term of supervised release.                           Singleton now

appeals, arguing that the evidence was insufficient to support

revocation.      We affirm.

            On appeal, Singleton contends that the evidence was

insufficient      to    establish     that        his   alleged        misconduct       was

intentional.       He     argues     that       the   district       court     failed   to

consider the lack of evidence of his intent and instead took a

strict liability approach to determining if he committed the

charged violations.          Finally, he asserts that he could not have

committed two of the violations—failing to obey his probation

officer’s     orders      and      failing       to     attend       substance      abuse



                                            2
treatment—because the probation officer never ordered Singleton

to begin or complete the treatment by a certain date.

              On October 4, 2013, while this appeal was pending,

Singleton was released from incarceration and began serving his

new    term     of    supervised        release.               We    may   address        sua        sponte

whether an issue on appeal presents “a live case or controversy

. .    .   since         mootness      goes     to       the    heart      of     the    Article          III

jurisdiction of the courts.”                         Friedman’s, Inc. v. Dunlap, 290

F.3d     191,        197    (4th       Cir.     2002)          (internal           quotation          marks

omitted).          Because     Singleton         has       already         served       his        term    of

imprisonment, there is no longer a live controversy regarding

the    district          court’s       decision          to     impose        an       active        prison

sentence, and any challenge to that sentence is therefore moot.

See    United      States     v.       Hardy,    545       F.3d       280,      283-84        (4th        Cir.

2008).        But        because       Singleton          is        serving       a     new        term    of

supervised         release,        we     retain          jurisdiction             to    review           the

district court’s revocation decision, the issue raised in this

appeal.

              We      review       a    district          court’s          decision           to     revoke

supervised release for abuse of discretion.                                       United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                                   To revoke release,

the    district       court    must       find       a    violation          of    a    condition           of

release       by     a     preponderance         of        the       evidence.            18         U.S.C.

§ 3583(e)(3) (2012).               We review for clear error factual findings

                                                     3
underlying     the   conclusion     that     a   violation     of   the    terms     of

supervised release occurred.             See United States v. Carothers,

337 F.3d 1017, 1019 (8th Cir. 2003).

            We conclude that the district court did not abuse its

discretion in finding that Singleton committed at least four

charged   violations    of    the     conditions       of   supervised     release. *

Viewed in the light most favorable to the Government, United

States    v.   Green,   599    F.3d    360,      367    (4th   Cir.    2010),      the

probation      officer’s      testimony      established        each      of     these

offenses, and the district court did not abuse its discretion in

so finding.      Further, the record reveals no reason to conclude

that the district court’s sentencing determination might have

been different had it found that Singleton had committed only

four violations of the conditions of his supervised release.

            Accordingly,      we    affirm.            We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the material before this court and argument will

not aid the decisional process.



                                                                          AFFIRMED


     *
       We need not resolve whether sufficient evidence supported
the district court’s finding that Singleton knowingly failed to
appear for a scheduled drug test, as we are persuaded that
sufficient evidence sustains the other four charged violations.



                                         4